Exhibit 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of September 1, 2011 (the “Effective Date”), among SOUTHWEST
IOWA RENEWABLE ENERGY, LLC, an Iowa limited liability company (the “Borrower”),
AGSTAR FINANCIAL SERVICES, PCA (“AgStar”), the other commercial, banking or
financial institutions whose signatures appear on the signature pages hereof or
which hereafter become parties to the Credit Agreement (the “Banks”), and AGSTAR
FINANCIAL SERVICES, PCA, and its successors and assigns, as Administrative Agent
for itself and the other Banks (the “Agent”).  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement (as defined below).
 
RECITALS
 
A.           The Borrower, the Agent, and the Banks have entered into an Amended
and Restated Credit Agreement dated March 31, 2010, which was amended by that
certain Amendment to Amended and Restated Credit Agreement dated to be effective
as of March 31, 2011, and further amended by that certain Second Amendment to
Amended and Restated Credit Agreement dated June 30, 2011 (as amended, the
“Credit Agreement”) under which the Banks agreed to extend certain financial
accommodations to the Borrower.
 
B.           At the request of the Borrower, and pursuant to Section 2.03(d) of
the Credit Agreement the Banks have consented to a portion of the Term Loan
being converted to a Fixed Rate Loan, in accordance with the terms and
conditions of this Amendment.
 
C.           All terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Amendment to Credit Agreement.
 
a.           Section 2.03(d).  As of the Effective Date, Section 2.03(d) of the
Credit Agreement is hereby amended and restated to read as follows:
 

  Conversion to Fixed Rate Loan.  As of September 1, 2011, $39,660,079.69 of the
outstanding principal balance of the Term Loan shall be converted to a fixed
rate loan, bearing interest at a fixed rate equal to six percent (6.0%) per
annum (the “Fixed Rate Loan”).  The remaining portion of the outstanding
principal balance of the Term Loan which is not converted to a Fixed Rate Loan
pursuant to this Section 2.03(d) shall accrue interest as set forth in
Section 2.03(b).  In addition to the limitation on prepayment set forth in
Section 2.16, in the event that all or any portion of the Fixed Rate Loan is
prepaid (excluding scheduled payments of principal and interest as set forth in
Section 2.03(e)) before September 1, 2012, the Borrower shall pay a prepayment
fee equal to the Make Whole Prepayment Fee.  Notwithstanding the foregoing, no
prepayment fee shall be required if such prepayment is made pursuant to
Section 2.25.  Any prepayment does not otherwise affect Borrower’s obligation to
pay any fees due under this Agreement.  “Make Whole Prepayment Fee” shall be an
amount calculated as follows:  (a) compare the Initial Reference Rate to the
Final Reference Rate.  If the Initial      

 
 

 
1

--------------------------------------------------------------------------------

 

 

  Reference Rate is less than or equal to the Final Reference Rate, the
prepayment fee is zero; (b) if the Initial Reference Rate is greater than the
Final Reference Rate, the prepayment fee shall be calculated as
follows:  (i) calculate an amortization schedule using the Initial Reference
Rate, the amount of the principal prepayment, the prepayment date and the
Maturity Date.  Because the “Fee End Date” (September 1, 2012) is prior to the
Maturity Date, for purposes of the calculation it is assumed that all scheduled
repayments of principal due on or after the Fee End Date are paid on the Fee End
Date; (ii) calculate the interest payment which will accrue on the advance
payment of principal through the Fee End Date at the Initial Reference Rate
(“Initial Interest Amounts”); (iii) calculate the interest payment which will
accrue on the advance payment of principal through the Fee End Date at the Final
Reference Rate (“Final Interest Amounts”); (iv) calculate the “Differential
Interest Amount” for each interest payment due through the Fee End Date by
subtracting the Final Interest Amount from the Initial Interest Amount for each
such payment; and (v) the discounted present value of each Differential Interest
Amount shall be calculated by using the Final Reference Rate as the discount
rate.  The prepayment fee shall be the sum of the discounted present value of
each Differential Interest Amount.  As used in this definition, “Initial
Reference Rate” means the annualized interest rate used by the Lender to obtain
the funds loaned to the Borrower, which funds are being paid in advance of
scheduled payment; and “Final Reference Rate” means the annualized interest rate
Lender would allocate to fund a new advance, on the date of prepayment, with
similar scheduled repayment of principal from the time of the advance payment
through the Fee End Date, assuming all scheduled repayments of principal due on
or after the Fee End Date are paid on the Fee End Date.  

 
b.           Section 2.25.  As of the Effective Date, Section 2.25 of the Credit
Agreement is hereby amended and restated to read as follows:
 

        Excess Cash Flow.  In addition to all other payments of principal and
interest required under this Agreement and the Notes, at the end of each fiscal
year during the term of this Agreement, Borrower shall calculate Excess Cash
Flow based on its fiscal year end audited financial statements, and remit to
Agent for the account of the Banks an amount equal to 65% of the Borrower’s
Excess Cash Flow in accordance with this Section 2.25 (the “Excess Cash Flow
Payment”).  Excess Cash Flow Payments shall be paid by Borrower in four equal
installments on the last day of each of the next immediately succeeding fiscal
quarters of the Borrower following calculation of such amount (i.e.,
December 31, March 31, June 30, and September 30).  Notwithstanding the
foregoing, the first quarterly installment of the Excess Cash Flow Payment due
in each fiscal year of the Borrower (i.e., the December 31 payment) may be
deferred until Borrower delivers its fiscal year end audited financial
statements to Agent in accordance with Section 5.01(c)(i), and such payment
shall be due within ten (10) days of the due date for such financial
statements.  The total Excess Cash Flow Payments required under this
Section 2.25 shall not exceed Six Million and No/100 Dollars ($6,000,000.00) in
any fiscal year, or Twenty-four Million and No/100 Dollars ($24,000,000.00) over
the term of this Agreement (the “Maximum Excess Cash Flow”).  Excess Cash Flow
Payments received from the Borrower shall be applied first to the variable rate
portion of the outstanding principal balance of Term Loan until fully paid, and
then to the reduction of the outstanding principal balance of the Fixed Rate
Loan (as          

 
 

 
2

--------------------------------------------------------------------------------

 

 

  defined in Section 2.03(d)).  No Excess Cash Flow Payment shall be considered
to be a prepayment with respect to which a prepayment fee under Section 2.16 of
this Agreement is required to be paid.  Notwithstanding the foregoing, no Excess
Cash Flow Payment shall be required during any fiscal year should Borrower’s
Tangible Owner’s Equity be greater than 65% at the end of the immediately
preceding fiscal year.  

 
2.           Effect on Credit Agreement.  Except as expressly amended by this
Amendment, all of the terms of the Credit Agreement shall be unaffected by this
Amendment and shall remain in full force and effect.  Nothing contained in this
Amendment shall be deemed to constitute a waiver of any rights of the Banks or
to affect, modify, or impair any of the rights of the Banks as provided in the
Credit Agreement.
 
3.           Conditions Precedent to Effectiveness of this Amendment.  The
obligations of the Banks hereunder are subject to the conditions precedent that
Agent shall have received the following, in form and substance satisfactory to
Agent;
 
a.           this Amendment duly executed by Borrower, Agent, and the Banks;
 
b.           payment to the Agent of all principal and interests payments due on
the Loans (as set forth in the Credit Agreement) as of the Effective Date;
 
c.           payment to the Agent of a servicing fee in the amount of $25,000.00
for this Amendment; and
 
d.           all other documents, instruments, or agreements required to be
delivered to Agent under the Credit Agreement and not previously delivered to
Agent.
 
4.           Representations and Warranties of Borrower.  Borrower hereby agrees
with, reaffirms, and acknowledges as follows:
 
a.           The execution, delivery and performance by Borrower of this
Amendment is within Borrower’s power, has been duly authorized by all necessary
action, and does not contravene:  (i) the articles of organization or operating
agreement of Borrower; or (ii) any law or any contractual restriction binding on
or affecting Borrower; and does not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties;
 
b.           This Amendment is, and each other Loan Document to which Borrower
is a party when delivered will be, legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and
 
c.           All other representations, warranties and covenants contained in
the Credit Agreement and the other Loan Documents are true and correct and in
full force and effect.
 
5.           Counterparts.  It is understood and agreed that this Amendment may
be executed in several counterparts each of which shall, for all purposes, be
deemed an original and all of which, taken together, shall constitute one and
the same agreement even though all of the parties hereto may not have executed
the same counterpart of this Amendment.  Electronic delivery of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart to this Amendment.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.
 
[SIGNATURE PAGES IMMEDIATELY FOLLOW.]
 

 
3

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 

SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
an Iowa limited liability company
              /s/ Brian Cahill       By:  Brian Cahill       Its:  CEO      

 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 

AGENT:               AGSTAR FINANCIAL SERVICES, PCA,
as Administrative Agent
              /s/ Ron Monson       By:  Ron Monson
Its:  Vice President
     

 
 
 

AGSTAR
as a Bank
              AGSTAR FINANCIAL SERVICES, PCA,               /s/ Ron Monson      
By:  Ron Monson
Its:  Vice President
     

 
 
 
 

 
5

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 
 

METROPOLITAN LIFE INSURANCE COMPANY,
as a Bank
                       /s/ Daniel A. O'Neill       By:   Daniel A. O’Neill
Its:   Managing Director
     

 

Address:       10801 Mastin Blvd., Suite 930
Overland Park, KS  66210
   

 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 
 
 
METLIFE BANK, N.A.,
as a Bank
                       /s/ Steven D. Craig       By:     Steven D. Craig
Its:     Assistant Vice-President
     

 

Address:       
10801 Mastin Blvd., Suite 93
Overland Park, KS  66210

   

 
 
 
 
 
7

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 

COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, New York Branch
as a Bank
                      /s/ Jeff Bliss       By:   Jeff Bliss
Its:   Executive Director
                      /s/ Brett Delfino       By:   Brett Delfino
Its:   Executive Director
     

 

Address:       245 Park Avenue
37th Floor
New York, NY  10167

   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 
 
 

AMARILLO NATIONAL BANK
as a Bank
                      /s/ Craig L. Sanders       By:   Craig L. Sanders
Its:    Executive Vice President
     

 
Address:   
P.O. Box 1
Amarillo, TX  79105
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 
 
 

FIRST NATIONAL BANK
as a Bank
                      /s/ Fallon Savage       By:           Fallon Savage
Its:           Vice President
     

 
Address:   
1620 Dodge Street
Omaha, NE  68197

   

 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 

BANK OF THE WEST
as a Bank
                      /s/ Christiana Creekpaum       By:    Christiana Creekpaum
Its:    Vice President
             

 

Address: 
Mail code NC-B07-1C-R
2527 Camino Ramon
San Ramon, CA  94583
           

 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 
 

MONUMENTAL LIFE INSURANCE COMPANY,
as a Bank
                      /s/ Robert C. Woodcock       By:      Robert C. Woodcock
Its:      Vice President
     

 

Address:
 400 West Market Street
5th Floor
Louisville, KY  40202
           

 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT
BY AND BETWEEN
SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND
THE BANKS
 
Dated to be effective as of September 1, 2011
 
 

BMO HARRIS BANK N.A., a national banking association,
successor-by-merger to M&I MARSHALL AND ILSLEY BANK,
as a Bank
                      /s/ Gary J. Sloan       By:    Gary J. Sloan
Its:    Senior Vice President
                      /s/ John (Chip) Howard, Jr.       By:    John (Chip)
Howard, Jr.
Its:    Senior Vice President
             

 

Address:    
770 North Water Street
Milwaukee, WI  53202
           

 
 
 
13